Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 03/11/2022.

Claim Status
Claim(s) 1-9 are currently pending.
Claim(s) 8 has been canceled herein by examiner's amendment.
Claim(s) 1-7 and 9 are allowed, now renumbered as 1-8.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 12/15/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel M. Cohn, applicant's representative, on 3/11/2022.
The application has been amended as follows:
In the claims:
Claim 1. Rewrite as "Combinatorial derivatives of an original oligopeptide with antiviral properties, wherein in the structure of the original oligopeptide are available for modification residues of amino groups of lysines, histidines, arginines, as well as alcohol residues of threonine and serine; wherein the original oligopeptide is simultaneously combinatorially modified by at least two different covalent modifiers and the resulting combinatorial mixture is used as an antiviral agent in various pharmaceutical compositions completely without purification and without isolation of each individual derivative, wherein the original oligopeptide is KKRKRKRKR (SEQ ID NO. 1) or KKRKSTRKR  (SEQ ID NO. 2)."

Claim 2. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 3. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 4. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 5. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 6. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 7. "Replace "The invention according to claim 1," with "The combinatorial derivatives of claim 1,".

Claim 8. (cancel)

Claim 9. Rewrite as "The combinatorial derivatives of claim 1,wherein the original oligopeptide is KKRKRKRKR (SEQ ID NO. 1)".

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Martynov et al. (05/24/2012) US Patent Application Publication 2012/0129760 A1 (hereinafter referred to as "Martynov") represents the closest prior art.  Martynov teaches combinatorial derivatives of an original oligopeptide with antiviral properties, wherein in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639